Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Gerald Bodner on 11/5/2021.
The application has been amended as follows: 
Please cancel Claims 28, 63.
Please add Claims 109, 110 as indicated below.
109. The computerized system according to Claim 30, wherein the at least portion of the digital recording of the digital input data comprising the collaborative solution to the STEM problem is played back in the sequence in which the math notation inputs were entered by the at least one respective teacher on the at least one teacher computing device and by the at least one respective student on the at least one student computing device.
110. The method according to Claim 64, wherein the at least portion of the digital recording of the digital input data is played back in the sequence in which the teacher 

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claim 30) “wherein the at least one computer-readable storage medium stores therein the generated mathematical representations of the math notation inputs of the at least one respective teacher and the at least one respective student, the mathematical representations forming part of the digital recording; and wherein the at least portion of the digital recording played back by the computerized system corresponds to at least one of 1) the math notation input entered by the at least one respective teacher on the at least one teacher computing device and including the generated mathematical representation thereof, and 2) the math notation input entered by the at least one respective student on the at least one student computing device and including the generated mathematical representation thereof”, (with respect to Claim 33) “wherein the display screen of the at least one teacher computing device displays a chart, the chart identifying the at least one respective student and the second color associated with the math notation input entered by the at least one respective student on the at least one student computing device”, (with respect to Claim 35) “wherein the at least portion of the digital recording played back by the computerized system corresponds to one of the math notation input having the first color associated therewith entered by the at least one respective teacher on the at least one teacher computing device and the math notation input having the second color associated therewith and 
Enabling real time shared work space is well known in the art. For instance, Roach (2014/0162239) in view of Garst (2004/0054701) teaches a communications network; at least one teacher computing device operable by at least one respective teacher; at least one student computing device operable by at least one respective student, the at least one student computing device being operably connected to the at least one teacher computing device via the communications network; and at least one computer-readable storage medium operably connected to the communications network; wherein each of the at least one teacher computing device and the at least one student computing device includes an input device and a display screen for receiving math notation input via the input device, the math notation input or a corresponding digitized version thereof defining digital input data; wherein the computerized system reads and understands the digital input data; wherein the computerized system generates mathematical representations of the at least one respective teacher’s and the at least one respective student’s math notation inputs; wherein the at least one teacher computing device and the at least one student computing device are operably connected to the at least one computer-readable storage medium, the at least one 

As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON T YEN/Primary Examiner, Art Unit 3715